Citation Nr: 0520236	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for anemia.

3.  Entitlement to an initial rating higher than 10 percent 
for right foot hallux valgus.

4.  Entitlement to an initial rating higher than 10 percent 
for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to 
September 1977.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection 
for hallux valgus of each foot, and denied compensable 
ratings for hemorrhoids and anemia.

After a June 2003 Travel Board before the undersigned VLJ of 
the Board, the Board, in January 2004, remanded all of the 
claims for additional development, including appropriate VA 
examinations.  After that development took place, see Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the RO in April 2005 
granted service connection for right and left foot hallux 
valgus, evaluating both as 10 percent disabling.  At that 
time, the RO continued the denials of the claims for 
compensable ratings for hemorrhoids and anemia.  Those two 
issues are subject to decision herein.  The issue concerning 
the evaluation of the feet is not developed for appellate 
review and will be considered in the REMAND section of this 
document.  

The remanded issues are to the RO through the Appeals 
Management Center.  Appellant will be informed of any action 
needed by the VA.


FINDINGS OF FACT

1.  The preponderance of the competent, probative medical 
evidence of record reflects that the symptoms of the 
veteran's hemorrhoids include persistent bleeding and 
secondary anemia.
2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's hemoglobin has been mostly 
10 or above, with a lowest reading of 8.1 immediately after 
his post-service accident, and there are no examination 
findings of weakness, easy fatigability, headaches, 
lightheadness, or shortness of breath, notwithstanding the 
veteran's complaints of some of these symptoms from his 
anemia.


CONCLUSIONS OF LAW

1.  The criteria have been met for an evaluation of 20 
percent, but no higher, for the veteran's hemorrhoids.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2004).

2.  The criteria have not been met for a compensable 
evaluation for anemia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.117, Diagnostic Code 7700 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's January 2004 
remand, the AMC sent the veteran a March 2004 letter 
explaining VA's duties to notify and assist him with his 
claims, and the veteran's rights and responsibilities in this 
regard.  VA did not take any adjudicative action until the 
AMC's April 2005 rating decision and SSOC.  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on his 
claims, with "initial" referring to VA's first adjudicative 
action after the Board's January 2004 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126  ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's March 
2004 letter identified all claims, and told the veteran he 
would have to show that his hemorrhoids and anemia had 
increased in severity.  The May 2004 letter also indicated 
the information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also wrote: "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  Thus, reading the letter as 
whole, it substantially complied with the all of the elements 
of the notice requirement, including the fourth element.  See 
Mayfield, slip op. at 30-31.  In addition, the RO included in 
its September 2002 and April 2005 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

In addition, all identified treatment records have been 
obtained.  As directed by the Board, the AMC afforded the 
veteran VA examinations as to all claimed disabilities.  
There is no indication that any other private or Federal 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


General Legal Principles Applicable to Increased Ratings 
Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As to the hemorrhoids and anemia claims, service connection 
was granted for these disorders in January 1983, and the 
veteran did not appeal the noncompensable evaluations 
initially assigned.  Thus, since entitlement to compensation 
already has been established and an increase in the 
disability rating for the hemorrhoids and anemia are at 
issue, the present level of these disabilities is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Entitlement to a Compensable Rating for Hemorrhoids

38 C.F.R. § 4.114, Diagnostic Code 7336 (2004), provides a 20 
percent evaluation for hemorrhoids, internal or external, 
with persistent bleeding and with secondary anemia, or 
fissures.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, are assigned a 10 percent evaluation.  
Mild or moderate hemorrhoids are rated noncompensable.

The veteran has repeatedly indicated, including at November 
2001 and October 2004 VA examinations, and the June 2003 
Travel Board hearing, that he suffers persistent bleeding, 
flaring up every one or two months, and lasting a week or two 
at a time (Hearing transcript, p. 3). The veteran's wife also 
noted frequent bleeding in her May 2005 lay statement.  The 
veteran and his wife are competent to testify as to symptoms 
they have observed, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), and, significantly, their testimony has been 
confirmed on examination.  For example, a January 2000 
colonoscopy report noted that the veteran's moderately 
inflamed grade I internal hemorrhoids were a source of 
bleeding.  In addition, at the October 2004 VA examination, 
the veteran was diagnosed with anemia secondary to bleeding 
internal hemorrhoids.

Thus, there is competent probative evidence that the veteran 
has hemorrhoids with persistent bleeding and with secondary 
anemia, a combination of symptoms warranting a 20 percent 
rating.  Although the hemorrhoids were described as mild or 
grade I at the October 2004 VA examination and in February 
and March 2002 private treatment records, and mild 
hemorrhoids are rated noncompensable, and there is no 
evidence that the hemorrhoids are large, thrombotic, or 
irreducible, the symptoms in the 10 percent criteria, the 
veteran's symptoms as whole most closely approximate the 
higher, 20 percent evaluation.  38 C.F.R. § 4.7 (2004).

Therefore, the preponderance of the competent probative 
evidence of record reflects that the veteran is entitled to a 
20 percent rating for his hemorrhoids; the benefit-of-the-
doubt doctrine is thus not for application and the veteran's 
claim is granted to this extent.  However, the 20 percent 
rating is the highest available under DC 7336, and the 
veteran is not entitled to extraschedular consideration 
because his symptoms are fully accounted for in the 20 
percent rating and do not present such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1) 
(2004).


Entitlement to a Compensable Rating for Anemia

The veteran's anemia is rated under 38 C.F.R. § 4.117, DC 
7700 (2004).  Under this diagnostic code, a noncompensable 
rating is warranted for hemoglobin of 10gm/100ml, and the 
anemia is asymptomatic.  A 10 percent rating is warranted for 
hemoglobin of 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches.  And, a 30 percent 
rating is warranted for hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.

The veteran was diagnosed with chronic anemia in service.  At 
the time of his April 2000 hospital visit for his fall, the 
veteran's hemoglobin was 8.1.  The hospital discharge summary 
indicates that he sustained multiple left side rib fractures 
and required blood transfusions, and was otherwise generally 
normal.  Hemoglobin was stable in the 10 range.  A lab report 
dated April 2001 (which may have been from April 2000) noted 
hemoglobin at 10.1.

At the November 2001 VA examination, the veteran referred to 
the April 2000 fall, which he blamed on dizziness caused by 
anemia.  April 2000 treatment notes from that time noted that 
the veteran had no loss of consciousness, but did cite 
anemia, secondary to his Crohn's disease, as a complicating 
factor.

The veteran noted at the November 2001 VA examination that he 
experienced shortness of breath when climbing stairs, at 
which time he felt lightheaded and his knees ached.  In 
response to such experiences, he takes iron pills for one 
week and feels better.

A February 2002 private gastrointestinal evaluation diagnosed 
the veteran with chronic hypochromic microcytic anemia, and 
ruled out iron deficiency anemia.  Hemoglobin was 10.1.  The 
review of the musculoskeletal system reported no focal 
weakness or disability, and the neurologic examination noted 
no migraine headaches.  The chest examination noted breath 
sounds symmetrically clear, and no rales, rhonci, or 
wheezing.

March 2002 notes of a private office visit indicated 
hemoglobin of 9.2 and hemoglobin electrophoresis was normal.  
The chest examination again showed breath sounds to be 
symmetrically clear, with no rales or wheezing.

At the October 2004 VA examination, the veteran indicated he 
felt tired especially when bleeding and going up and down 
stairs.  He reported no headaches, except when he increases 
his iron pills to three times per day.  He reported feeling 
shortness of breath when bleeding.  It was noted that the 
veteran had no history of syncope or lightheadedness.  The 
examination of the lungs revealed clear breath sounds, and 
the hemoglobin was 11.

The veteran's wife and a co-worker submitted lay statements 
in May 2005 describing his April 2000 accident and subsequent 
fatigue.

Based on the above, the veteran is not entitled to a 
compensable rating for his anemia.  The veteran's hemoglobin 
was always above 8, and almost always above 10, except for 
the time of his hospital admission for a fall in which he 
sustained rib injuries requiring blood transfusions.  
Moreover, although the veteran complained of tiredness, 
dizziness, and lightheadedness, and his wife and co-worker 
noted his fatigue, a higher, compensable evaluation, requires 
"findings" of at least weakness, easy fatigability, or 
headaches, and there were no such examination findings.  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  
Specifically, the February 2002 private examination found no 
focal weakness or migraine headaches.  And, the October 2004 
VA examination noted no history of syncope or 
lightheadedness.  Similarly, although the veteran complained 
of shortness of breath, a symptom described in the 30 percent 
criteria, examination of findings of the chest and lungs were 
consistently normal, including for breath sounds.

In sum, the preponderance of the evidence reflects that the 
veteran's hemoglobin has mostly been 10 or above and has 
never been below 8, and there are no examination findings of 
symptoms such as weakness, easy fatigability, headaches, or 
shortness of breath.  As the preponderance of the evidence is 
against the veteran's claim for a compensable rating for 
anemia, the benefit-of-the-doubt doctrine does not apply, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 20 percent, but no 
higher, is granted for the veteran's hemorrhoids.

The claim for a compensable rating for anemia is denied.


REMAND

As noted above, while the matter was undergoing remand 
development, service connection for bilateral hallux valgus 
was granted.  Separate 10 percent ratings were assigned.  
This is a complete grant of the benefits under review with 
the current appeal.

Review of the record reveals that appellant was told this was 
a complete grant of benefits, and that additional 
disagreement was needed if he did not agree.  In the written 
document on appeal at the RO, appellant's representative has 
listed the increased rating issues for the feet.  This may 
reasonably be taken as a notice of disagreement, which 
commences the appellate process.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  There has been no statement of the 
case on these issues, and they are not otherwise developed 
for appellate review.  As such, the next action is to be 
taken by the RO.

In view of the foregoing, these issues are REMANDED for the 
following action:

The RO should issue a statement of the 
case on the issues of increased initial 
ratings for hallux valgus of each foot.  
After review thereof, appellant or his 
representative must enter a substantive 
appeal in order for the issues to be 
further reviewed by the Board.  The Board 
has no jurisdiction without completion of 
these steps.  If a substantive appeal is 
not received or the appeal is withdrawn, 
the matter should not be returned to the 
Board.  If a substantive appeal is 
submitted, the matter should be returned 
to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


